UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission file number 000-25917 UNITED BANCORPORATION OF ALABAMA, INC. (Exact name of registrant as specified in its charter) Delaware 63-0833573 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) 200 East Nashville Avenue, Atmore, Alabama (Address of principal executive offices) (Zip Code) (251) 446-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as define in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of August 12, 2011. Class A Common Stock 2,348,185 Shares Class B Common Stock-0-Shares UNITED BANCORPORATION OF ALABAMA, INC. FORM 10-Q For the Quarter Ended June 30, 2011 INDEX PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Earningsand Comprehensive Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 36 Item 4. Controls and Procedures 46 PART II -OTHER INFORMATION Item1A. Risk Factors 47 Item 6. Exhibits
